DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 39, 42-45 and 48-52 in the reply filed on 8/04/2021 is acknowledged.
Claims 1-6 and 31-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/04/2021.
Examiner acknowledges the cancellation of claims 1-6, 31-34 and 50 and the addition of claims 53-64.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 59-60 and 63-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 59-60 and 63-64 recite the limitation "components of an injection mold" and "components of a compression mold" in line 2.  It is unclear what components refers to with respect to an injection or compression mold.  Neither the Specification nor the Drawings provides guidance as to what components entails.  As the complementary molds, themselves, are components of an injection or compression mold, it is unclear what the scope of the limitation is.  Hence, the limitations “components of an injection mold” and “components of a compression mold” are indefinite.  For examination purposes, Examiner will interpret components as conventional elements or structures of an injection or compression mold.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39, 42-43, 45, 48-49, 51-55, and 59-64 are rejected under 35 U.S.C. 103 as being unpatentable over Kummailil (WO 00/09307; of record), in view of Figge (US 3,642,566).

a first portion with a base (42a) having a first set of protrusions formed thereon (triangular spaces 56 formed from grooves 48g, 50g, and 52g as shown in Figure 14), and a second portion with a base (42b) having a second set of protrusions formed thereon (triangular spaces 56 formed from grooves 48g, 50g, and 52g as shown in Figure 14), forming a lattice-shaped void therebetween (page 16, line 31-32; page 25, lines 12-18)
Kummailil does not teach the first and second set of protrusions being tetrahedral and inclined pyramidal protrusions formed and being complementary and positioned proximate one another, and wherein the inclined pyramidal protrusions comprise a rectangular first surface portion and triangular second, third and fourth surface portions.
Figge teaches an apparatus (mold 6, 8 in Figure 6) having complementary tetrahedronal protrusions and recesses on a first and second portion (tetrahedronal-shaped shaped knobs 7 and tetrahedronal-shaped recesses 9 in Figure 6; col. 2, lines 28-32) for half of a tetrahedral-octahedral honeycomb lattice (Figure 4, col. 2, lines 52-56; one sheet is inverted and nested in the other sheet so that the edges of the tetrahedrons abut).  Figge further teaches the honeycomb lattice comprises a set of tetrahedral voids protruding upwards from the lower surface (5 in Figures 1-5) and a complementary set of inverted tetrahedral voids protruding downward from the upper surface (5a in Figured 3-5), and a set of inclined square bipyramid voids spanning between the upper and lower surface (space between 5 and 5a in Figure 5).  Figge does not teach the second portion of the mold comprises tetrahedronal protrusions nor the complementary inclined pyramidal protrusions formed on the first and second mold 
As both Kummailil and Figge pertain to molds for a tetrahedral-octahedral honeycomb lattice (Figure 11, page 17, lines 1-7 of Kummailil; Figure 4, col. 2 , lines 52-56 of Figge), it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Figge to incorporate the teachings of Kummailil and molded the honeycomb lattice in one part or piece in order to strength the lattice structure by eliminating the need for adhesive joints (page 04, lines 13-25 of Kummailil; reduction in time and cost…improved surface quality…without the need for assembling individual components…minimal assembly).  Likewise, a skill artisan would recognize the protrusions defining the mold surfaces would inherently correspond to the shapes of the voids of the honeycomb lattice.  Hence, absent a showing of unexpected results, it would have been obvious for one of ordinary skill in the art at the time of filing to form the set of inclined square bi-pyramidal voids from two complementary sets of inclined square pyramidal protrusions, wherein the inclined pyramidal protrusions comprise a rectangular first surface portion and triangular second, third and fourth surface portions through routine optimization (as shown in Figure 5 of Figge; the void between the upper and lower surface is inclined square bipyramid).
Regarding claim 42, Kummailil, as modified by Figge, teaches obtaining a mold having the structure of claim 39 (reference claim 39 above), 
filling the mold with a liquid or molten moldable material (claim 73 of Kummailil, filling said solid mold with a fluid),-2-Application No.16/311,430 Amendment Dated:August 4, 2021
transforming the fluid into the solid truss comprises cooling and solidifying the fluid), and removing the component from the mold (page 28, lines 20-24 of Kummailil).
Regarding claim 43, Kummailil, as modified by Figge, teaches all the elements of claim 42, as discussed above but does not teach separating the first and second mold portions by moving each mold portion in a direction that is diagonal relative to the plane of the mold base.  However, it would have been obvious for one of ordinary skill in the art to separate the first and second mold portions in a direction diagonal to the plane of the mold base to avoid breakage or damage to the component.
Regarding claim 51, Kummailil, as modified by Figge, teaches all the elements of claim 42 as discussed above but does not appear to teach at least one of the first set of tetrahedral-type and inclined pyramidal-type protrusions and the second set of tetrahedral-type and inclined pyramidal-type protrusions are truncated.  However, Kummailil discloses varying different regions of the molded structure by using mold portions of variable sizes and shapes of grooves of the mold (page 12, lines 5-12 of Kummailil).  It would have been obvious for one of ordinary skill in the art at the time of filing to truncate at least one of the first set of protrusions to optimize properties of the structure, as disclosed by Kummailil.
Regarding claims 45 and 52, Kummailil, as modified by Figge, further teaches the moldable material comprises at least one of a thermoplastic material and a thermoset material (claim 56 of Kummailil).
Regarding claims 48 and 49, Kummailil, as modified by Figge, further teaches post-treating the component,  post-treating comprises at least one of coating, impregnating, may be subjected to sintering or other finishing steps; page 28, lines 26-27, including sintering or surface treatments).
Regarding claims 53 and 54, Kummailil, as modified by Figge, further teaches the mold is an injection mold (page 27, lines 18-21 of Kummailil; the assembled mold is used to form…injection molding…have the common feature that the mold is filled with a fluid material).
Regarding claim 55, Kummailil, as modified by Figge, teaches all the elements of claim 42 as discussed above but does not appear to teach the mold is a compression mold.  However, using compression molds for forming honeycomb structures is well known and conventional in the art.  Likewise, Figge discloses the mold (6, 8 in Figure 6) is a compression type mold (as shown in Figure 6; col. 2, lines 50-52, pressure is applied to the mold to the mold…resin is allowed to cure).  Absent a showing of unexpected results, it would have been obvious for one of ordinary skill in the art at the time of filing to use a compression type mold to form the component since Figge indicates that compression molds are suitable for forming honeycomb lattice structures.  This would represent the simple substitution of one known element for another to obtain predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.
Regarding claims 59 and 60, Kummailil, as modified by Figge, further teaches the first portion and the second portion comprise components of an injection mold and compression mold (apertures 20c and registration guides 18c in Figures 12-13 of Kummailil; page 15, lines 22-27 of Kummailil, for receiving a fluid material...for aligning mold portions).

Regarding claim 62, Kummailil, as modified by Figge, teaches all the elements of claim 39 as discussed above but does not teach the first and second set of tetrahedral and inclined pyramidal protrusions being truncated, and wherein the inclined truncated pyramidal protrusions comprise a rectangular first surface portion and truncated triangular second, third and fourth surface portions.  However, as discussed in claim 51 above, Kummailil discloses varying different regions of the molded structure by using mold portions of variable sizes and shapes of grooves of the mold (page 12, lines 5-12 of Kummailil).  It would have been obvious for one of ordinary skill in the art at the time of filing to truncate the first and second set of tetrahedral and inclined pyramidal protrusions to optimize properties of the structure, as disclosed by Kummailil.
Regarding claims 63 and 64, Kummailil, as modified by Figge, teaches all the elements of claim 62 and further teaches the first portion and the second portion comprise components of an injection mold and compression mold (apertures 20c and registration guides 18c in Figures for receiving a fluid material...for aligning mold portions).

Claims 56 are rejected under 35 U.S.C. 103 as being unpatentable over Kummailil, in view of Figge, as applied to claims 42 and 48 above, and further in view of Cawse (US 6,117,518).
Regarding claim 56, Kummailil, as modified by Figge, teaches all the elements of claim 48 as discussed above but does not teach post-treating comprises coating the component with a polymeric composition.  However, coating honeycomb structures as a post-treatment is well known and conventional in the art.
Cawse teaches coating the surfaces of a honeycomb cell structure (10 in Figure 1) with a resin comprising polymeric particles (col. 3, lines 45-59) to increase the strength and stiffness of the structure without degrading its compressive properties and without an increase in weight (col. 2, lines 1-7; Examples 1-6).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kummailil/Figge to incorporate the teachings of Cawse and coated the component with a polymeric composition for the benefits as disclosed by Cawse.  
Regarding claims 57 and 58, Kummailil, as modified by Figge and Cawse, teaches all the elements of claim 42 and further teaches mounting the component between first and second generally planar sheets (16, 18 in Figure 1 of Cawse) for the use as a composite panel (col. 4, lines 18-21), and wherein the first and second planar sheets comprise at least one of a metal, a sheets may be of a resin-impregnated fiber, such as glass, polyamide or carbon fiber, or of a metal).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schaedler (US 2017/0080673 A1) discloses forming a polymer truss structure using two mold halves (paragraph 0076, claim 25).
Gonzalez (US 4,965,138) discloses a mold having complementary protrusions that are truncated (Figure 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        9/22/2021

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748